Stevens, J.,
delivered the opinion of the court.
This is the third- time this case has come before this court; the appeal each time being prosecuted by appellant from a judgment of conviction on the charge of rape. The material facts of the case and the former opinions of this court reversing the case will be found in 105 Miss. 48, 61 So. 826, and 64 So. 721. In this third appeal there are twenty-eight assignments of error, all of which have had our careful analysis and consideration. A discussion in this opinion of all these assignments would be neither interesting nor profitable. We must be content with the statement of the conclusion to which á painstaking reading of the record leads us, treating, however, with some detail the eighth assignment of error.
It is contended by the appellant in the outset that no crime whatever is shown. The innocent and injured little daughter, under twelve years of age at the time of the alleged crime, was not put on the witness' stand by either the state or the defendant, and the testimony on the third trial of the case below contained, for the first time, the evidence of appellant, as a witness in his own behalf, and of his wife, both parents of the injured party. The wife attempts to corroborate the account of appellant to the effect that the injury, from the effects of which the child was brought home faint and bleeding, was caused by a barbed wire. There is in our judgment, sufficient evidence of the guilt of the accused to support this third verdict of guilty *611rendered by a jury, and rendered' in this instance upon and after receiving instructions from the court which are admittedly proper, full, and complete. The jury was warranted in finding that the witnesses for the defense were contradicted in many material respects, and especially by the very character of the injury itself. The bleeding wound, largely internal and lacerated,spoke in more convincing terms than any words of protesting innocence uttered from the witness stand by the accused and other members of his family. The jury were the sole judges of the credibility of the witnesses and the weight of the testimony of any witness or other probative fact in the case, and unless there is shown some material error of law in the submission or presentation of the case to the jury, then the case must and should be affirmed.
The eighth assignment of error is as follows:
“The court erred in overruling defendant’s motion to quash the venire in this case, because same was not drawn by the board of supervisors according to law as set out in section 2688, Code 1906.”
In support of the motion to quash this venire appellant offered in evidence the minutes of the board of supervisors of Lincoln county, showing the order of January 6, 1914, drawing jurors to serve for the year. It is contended that this order and the list of jurors so drawn does not comply with section 2688, Code of 1906. The caption of the order reads: “Page 104, book No. 4. 6th day, January Term of Board of Supervisors of Lincoln County, Mississippi. Jury List, 1914. District 1” — followed by a long list of jurors. The deputy chancery clerk was introduced as a witness to show that this was the only order for or list of jurors drawn, and no evidence whatever was offered to show that, as a matter of fact, the board of supervisors either willfully, corruptly, or arbitrarily failed to comply with the law in making up the jury box for the *612year. It was not shown that any juror in the list so drawn was not a competent juror. The naked order or list itself is all appellant relied on as showing an unlawful or void jury box. The jury actually impaneled from the venire was accepted by defendant without exhaustion by him of his peremptory challenges, so far as this record reflects, and there is no intimation that any member of the panel so accepted was other than a fair and impartial juror. The law indulges the presumption that the board of supervisors performed their lawful duty until the contrary is shown, and the court cannot take judicial notice of the fact in this case that the board declined to use for jury service qualified electors in beats other than beat 1 who were of “good intelligence, sound judgment, and fair character;” but, conceding that the list of jurors was made up altogether from residents of beat 1, we are constrained to hold that the verdict and judgment of conviction must be upheld, in the absence of a showing on the part of the appellant that he has been materially hurt, damaged, or prejudiced in any of his rights. The twelve men impaneled were admittedly qualified jurors, fair and impartial in this particular case. Not one of them is challenged for cause. The only objection raised to the jury was by motion to quash the entire venire because of the alleged failure on the part of the board of supervisors to comply with section 2688 of the Code. Section 2718 of the • Code provides that our jury laws are directory, and this section, in the absence of a showing that appellant has in fact been injured by the overruling of the motion to quash the venire, cures any alleged error of the board of supervisors or the court below in the “listing, drawing, summoning, and impaneling of the jury in question.” Lewis v. State, 91 Miss. 505, 45 So. 360; Cook v. State, 90 Miss. 137, 43 So. 618, and cases there cited.
*613As said by Judge Mates in the Cook Case, supra:
“No person on trial has a vested right in any particular juror, . . . nor in any particular number of jurors in the box. . > Criminals are not to be tried on the doctrine of chances, or on metaphysical discussions of the law, but upon the facts in their case. All that they can ask is a fair and impartial trial before a fair and impartial jury.”
In the case of Walford v. State, 63 So. 316, there was a motion to quash the venire principally because the sheriff summoned thirty men instead of forty as required by the statute and Smith, Chief Justice, in the opinion of the court, says:
“The sheriff failed to summon forty jurors, and therefore to that extent failed to obey the order of the court; but under section 2718 this provision of the jury law is directory merely. Since there is no hint in the record that an impartial jury was not obtained, appellant suffered no harm by reason of the fact that the sheriff only summoned thirty men, and cannot complain thereof. Buchanan v. State, 84 Miss. 332, 36 So. 388.”
The court in the instant case is really called upon to presume injury to appellant based purely and simply upon the fact that the minutes of the board indicate, on their face, that all the jurors were drawn from beat 1. It is not unlikely that it is a clerical error in not placing the number of the other districts on the face of the minutes of the board. Indeed, the motion to quash does not assign, as a matter of fact, that the board disregarded the other districts. The motion to quash simply charges: “They were not drawn according to the provisions of section 2688 of the Code of Mississippi 1906, and is no venire in fact.” At any rate, none of the constitutional guaranties were invaded. Appellant, so far as the face of the record discloses, had a fair and impartial trial. It is a matter of indifference as to whether the jurors, admittedly fair and impartial, *614lived on this side or the other side of the creek; they were qualified electors and qualified jurors of Lincoln county, and not one of them, as stated before, was challenged for cause or shown to have any opportunity to prejudge the cause of appellant.
Able and experienced counsel for appellant rely upon the two cases of Purvis v. State, 71 Miss. 706, 14 So. 268, and Litford v. State, 93 Miss. 419, 46 So. 246. In the Purvis Case the trial court quashed the venire and thereafter submitted to the accused a fair and impartial jury, and the precise point involved in that cáse is not in question here. While the Litford Case appears as authority for the contention of appellant, the contention that section 2718, Code of 1906, cured the irregularity seems not to have been argued or presented by counsel or decided by the court. Furthermore, it is stated in the' opinion of the court that the record disclosed affirmatively the selection by the board of supervisors of persons in beats 4 and 5 who were not even registered. Tn other words, it was affirmatively shown that many persons in the list were not competent to sit as jurors in any case.
It is contended that the court erred in not sustaining the motion of appellant to strike from the indictment the words, “willfully, violently, forcibly, and feloniously assaulted one Retta Simmons, and did then and there unlawfully, violently, forcibly and feloniously rape, ravish, and carnally know the said Retta Simmons,” because, in the language of counsel for appellant, “said words are surplusage, have no place in this indictment, and can only serve to prejudice the minds of the jury.” It is further contended that after these words were left in the indictment it was incumbent upon the state to prove the element of force charged, and Bonner v. State, 65 Miss. 293, 3 So. 663, is relied on. In the Bonner Case, however, the age of the child, an essential element in the charge of ravishing a female under the *615age of consent, was not charged in the indictment. The state in that case appeared to rely upon the charge of rape “in its common acceptation.” In the instant case, however, the indictment without the words complained of is a good indictment for the statutory crime of having carnal knowledge with a female under the age of consent, and the unnecessary words therefore should he regarded as surplusage. Indeed, counsel for appellant terms this language of the indictment surplusage in the very motion made before any evidence •was introduced to strike these words from the indictment.
Bishop on Statutory Crimes (3d Ed.), par. 486, says:
‘ ‘ One cannot be convicted of this offense on an. indictment in the ordinary form as for a rape on an adult. There must be an allegation of the age. . . . Such averments as ‘with force,’ ‘against her will,’ and ‘ravish’ are unnecessary, though if inserted they may be treated as surplusage.”
To the same effect is the case of Davis v. State, 42 Tex. 226.
. Thirty-six jurors, acceptedly expert triers of facts, have pronounced the accused guilty. Every instruction asked by appellant, except the first peremptory instruction requested by him, was granted. There were only two instructions asked for and granted the state, and there was no error of law in either of the state’s instructions. The rulings of the court in the admission and exclusion of testimony were liberal in appellant’s favor. The findings of the jury, therefore, must be accepted with confidence, and after satisfying ourselves that no material error of law was committed we feel that we have fully discharged the responsibility upon us, and we leave the accused to the results of his own wrong. The charge proven is one of the most shocking in the catalogue of crimes, and surely for this *616appellant we are prepared -to believe, “It is profitable for him that a great millstone should be hanged about his neck, and that he should be sunk in the depth of the sea.”

Affirmed.